Cite as 2017 Ark. App. 392


                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-16-852

                                               Opinion Delivered   June 21, 2017

FREDRICK LEON WILSON                           APPEAL FROM THE PULASKI
                                               COUNTY CIRCUIT COURT,
                           APPELLANT           FOURTH DIVISION
V.                                             [NO. 60CR-14-3266]

STATE OF ARKANSAS                              HONORABLE HERBERT WRIGHT,
                                               JUDGE
                             APPELLEE
                                               REMANDED FOR
                                               SUPPLEMENTATION OF THE
                                               RECORD AND REBRIEFING
                                               ORDERED; MOTION TO
                                               WITHDRAW DENIED


                            DAVID M. GLOVER, Judge

       Fredrick Leon Wilson was tried by a jury and found guilty of the offense of sexual

assault in the second degree. He was sentenced to 144 months in the Arkansas Department

of Correction, and a notice of appeal was timely filed. Pursuant to Anders v. California, 386
U.S. 738 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court

of Appeals, Wilson’s counsel has filed a motion to withdraw, accompanied by an abstract,

addendum, and brief, purporting to set forth all adverse rulings in this case and contending

that there are no meritorious grounds for appeal. The clerk of our court mailed a certified

copy of counsel’s motion and brief to Wilson in accordance with Supreme Court Rule 4-

3(k)(2), informing him of his right to file pro se points for reversal. Wilson filed no points.

We deny the motion to withdraw and remand the case for supplementation of the record
                                 Cite as 2017 Ark. App. 392

and rebriefing because the requirements of Anders, supra, and Rule 4-3(k) have not been

satisfied.

        An attorney attempting to withdraw from a criminal appeal must list every adverse

ruling and explain how each ruling could provide no meritorious ground for reversal.

Weaver v. State, 2013 Ark. App. 310. Even a single omission from a no-merit brief

necessarily requires rebriefing. Id.

        Here, counsel’s presentation of the adverse rulings he addressed was exemplary.

However, the record reveals several unabstracted pretrial motions that apparently were

addressed in an omnibus hearing, but the omnibus hearing was not included in the record

and, consequently, not abstracted or addressed in the brief. We have no way of knowing if

the motions were decided in Wilson’s favor or adversely to him.            Without the full

presentation and discussion of the rulings on these motions, we are unable to determine if

an appeal in this case would be wholly without merit.

        Counsel is directed to supplement the record within fifteen days from the date of this

opinion, and file a substituted abstract, brief, and addendum within fifteen days thereafter.

In addition, we always encourage counsel to carefully review the rules and Anders, supra, to

ensure that no other deficiencies exist.

        Remanded for supplementation of the record and rebriefing ordered; motion to

withdraw denied.

        ABRAMSON and GLADWIN, JJ., agree.

        Robert M. “Robby” Golder, for appellant.

        No response.


                                              2